IN THE SUPREME COURT OF TEXAS
                                           444444444444
                                            NO. 12-0685
                                           444444444444


                      DALLAS METROCARE SERVICES, PETITIONER,
                                                 v.

                               ADOLFO JUAREZ, RESPONDENT
            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                     COURT OF APPEALS FOR THE FIFTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                           JUDGMENT


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fifth District, and having considered the appellate record and counsels’
briefs, but without hearing oral argument under Texas Rule of Appellate Procedure 59.1, concludes
that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

                                      1)      The court of appeals’ judgment is reversed;

                                      2)      The cause is remanded to the court of appeals for
                                              further proceedings consistent with this Court’s
                                              opinion; and

                                      3)      Dallas Metrocare Services shall recover, and Adolfo
                                              Juarez shall pay, the costs incurred in this Court.
       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for the
Fifth District and to the District Court of Dallas County, Texas, for observance.


                           Opinion of the Court delivered Per Curiam


                                       November 22, 2013
                                           **********




                                                 2